Citation Nr: 1101911	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a combined initial evaluation in excess of 30 
percent for symptoms of a service-connected right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to June 1989 and 
from March 2004 to June 2005.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In April 2008, the Board remanded a claim of entitlement to an 
initial evaluation in excess of 10 percent for residuals of 
surgical removal of ganglion cyst, right fourth toe.  This issue 
was adjudicated under the same docket number as the current 
appeal, 07-11 863, and the Veteran's entire claims file was 
returned with this remand, to enable readjudication of the 
Veteran's claim after the other remand actions had been 
accomplished.  The claims file has never been returned to the 
Board, and the Board does not currently have access to it.  The 
only documents currently before the Board are those associated 
with a temporary folder created as part of the adjudication of 
the Veteran's right shoulder claim.  This file is clearly missing 
the Veteran's service records, which were associated with the 
Veteran's original claims file.  In addition, the Board is unable 
to determine whether the original claims file includes additional 
evidence relevant to the Veteran's right shoulder disability 
claim, such as VA treatment records, as the claims file is not 
available for review.  Accordingly, before the Board can 
adjudicate the Veteran's right shoulder disability claim, the RO 
must take all procedurally appropriate actions to locate the 
original claims file in accordance with M21-1MR, Part III, 
Chapter 4 and consolidate all active appeals that have been 
perfected under docket number 07-11 863.  See 38 C.F.R. 
§ 3.159(c) (2010).

Accordingly, the case is remanded for the following action:

The RO must take all procedurally 
appropriate actions to locate the original 
claims file in accordance with M21-1MR, 
Part III, Chapter 4.  If the original 
claims file is located, the current 
temporary file must be merged with the 
original claims file, and all perfected 
issues listed under docket number 07-11 
863 must be returned to the Board for 
appellate consideration.  If the original 
claims file cannot be located, the RO must 
then take all procedurally appropriate 
actions to rebuild the original claims 
file in accordance with M21-1MR, Part III, 
Chapter 4.  All pertinent documentation 
and inquiries must be associated with the 
record.  All attempts to secure the 
Veteran's original claims file must be 
documented in the record by the RO.  If, 
after making reasonable efforts to obtain 
the service treatment records and original 
claims file, the RO is unable to secure 
same, the RO must notify the Veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) inform the Veteran that he is 
ultimately responsible for providing the 
evidence.  For any unavailable U.S. 
Government records, to include the 
Veteran's service treatment records and VA 
medical records, the RO must indicate in 
writing that further attempts to locate or 
obtain such records would be futile.  The 
Veteran and his representative must then 
be given an opportunity to respond.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).



